           Case 1:18-cv-00681-RJL Document 284 Filed 11/11/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


AARON RICH
                              Plaintiff,
      v.                                                    Civil Action No. 1:18-cv-00681-RJL

                                                                    Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,


                                Defendants.



 JOINT MOTION TO STAY AND REFER LITIGATION TO MEDIATION PROGRAM

       Plaintiff Aaron Rich and Defendants Edward Butowsky and Matthew Couch (collectively

“Defendants”), by and through undersigned counsel, have met and conferred and respectfully

request that the Court refer this litigation to the Court’s Mediation Program to explore the potential

for settlement, and stay all pending deadlines in the matter, for a period of 45 days. See LCvR 84.

The parties have engaged in settlement negotiations over the past several weeks in good faith and

while substantial progress has been made towards an agreement, the parties believe that the Court’s

Mediation Program could help resolve remaining disagreements. Specifically, the parties have

met and conferred, and agreed to one narrow issue set on which assistance of a mediator remains

necessary. The parties mutually agree to comply with the terms of the Mediation Program, and

will notify the Court at the conclusion of 45 days as to the status of the discussions and, if they

appear unsuccessful, to propose a new scheduling order.




                                                  1
        Case 1:18-cv-00681-RJL Document 284 Filed 11/11/20 Page 2 of 3


DATED: November 11, 2020


By: /s/ Michael J. Gottlieb            By: /s/ Eden P. Quainton
MICHAEL J. GOTTLIEB (974960)           EDEN P. QUAINTON, ESQ. (NY0318)
MERYL C. GOVERNSKI (1023549)           DUNNINGTON, BARTHOLOW & MILLER LLP
WILLKIE FARR & GALLAGHER LLP           230 Park Avenue, 21st Floor
1875 K Street NW                       New York, New York 10169
Washington, DC 20006                   Tel: (212) 682-8811
Tel: (202) 303-1000                    Fax: (212) 661-7769
Fax: (202) 303-2000                    E-mail: equainton@dunnington.com
mgottlieb@willkie.com
                                          Attorney for Defendants
mgovernski@willkie.com

Attorneys for Plaintiff Aaron Rich




                                      2
        Case 1:18-cv-00681-RJL Document 284 Filed 11/11/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

      The undersigned counsel certifies that on November 11, 2020, the foregoing document

was filed through the CM/ECF system and thereby served electronically on counsel for

Defendant Edward Butowsky, and Defendant Matthew Couch. A courtesy copy of the

foregoing   document   also   was   emailed   to   their   counsel,   Eden   Quainton,   at

equainton@dunnington.com. Mr. Quainton has agreed to convey served and filed documents

to Defendant America First Media through Defendant Couch as necessary.


Dated: November 11, 2020
                                        /s/ Michael J. Gottlieb______________________
                                        MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                        WILLKIE FARR GALLAGHER LLP
                                        1875 K Street NW, Washington, DC 20006
                                        Tel: (202) 303-1442 / Fax: (202) 303-2000
                                        mgottlieb@willkie.com
